Citation Nr: 1123051	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims folder is currently held by the RO in Buffalo, New York. 

In June 2009 and November 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran initially requested an RO hearing in conjunction with this claim, but the request was withdrawn in October 2007.  Therefore, the Board will proceed with adjudication of the claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities have not resulted in the permanent loss or loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips due to service connected disabilities.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an automobile or other conveyance and necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 3.350, 4.63 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he requires specially adapted equipment for his car and home due to the severity of his service-connected disabilities.  He has specifically requested financial assistance in obtaining a car with a hand-operated parking brake, electric seat, and cruise control.  The Veteran has also stated that his bathroom needs a shower seat and handrails as he fears falling when climbing out of the shower. 

To warrant entitlement to automobile and adaptive equipment only under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to adaptive equipment only if he has ankylosis of at least one knee or one hip due to service-connected disability. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well- served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The Veteran is currently service-connected for posttraumatic degenerative joint disease and degenerative disc disease of the lumbosacral spine, rated as 50 percent disabling; status post arthroplasty of the left knee, rated as 30 percent disabling; radiculopathy of the bilateral lower extremities, rated as 20 percent disabling each; and degenerative joint disease of the bilateral hips, rated as 10 percent disabling each.  The Veteran is also in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).

The evidence shows that Veteran currently has severe lumbar disc disease and radiculopathy of the lower extremities, but it does not establish that he experiences loss of use of a foot or ankylosis of a hip or knee.  Upon VA examination in July 2009, the Veteran complained of chronic pain in his spine, hip, left knee, and bilateral lower extremities with daily flares of symptoms.  Objective testing demonstrated limited range of motion in the spine, hips, and knee with complaints of pain, but the Veteran clearly maintained useful motion of all the joints.  Neurological testing also revealed some loss of sensation and decreased patellar and ankle reflexes, but the Veteran was able to ambulate with a slow, limping gait and the aid of a cane.  The VA examiner diagnosed severe lumbar disc disease, mild right radiculopathy, severe left radiculopathy and osteoarthritis of the left knee and bilateral hips.  However, the examiner also specifically found that that the Veteran did not have loss of use of his feet as they were able to function and there was no significant shortening of either lower extremity.  The examiner further determined that the Veteran did not have complete paralysis of either external popliteal nerve or foot drop.  Range of motion testing also demonstrated that the Veteran's knees and hips were not ankylosed.  

In support of his claim, the Veteran has submitted several letters from his private physicians describing how he would benefit from a hand-operated parking brake, cruise control, and electric seat controls in his car.  These medical statements describe the Veteran's symptoms of back, leg, knee, and hip pain, but do not establish the presence of loss of use of a foot or ankylosis of the knee or hip.  In fact, the letters from the private doctors establish that the Veteran has still maintained some function in his joints as they state he is still capable of walking for short periods with an assistive device.  There is also no evidence of record that the Veteran has no effective function of the feet other than that which would be equally well- served by an amputation stump below the knee with use of a suitable prosthetic appliance.

The Board has considered the statements of the Veteran that his service-connected disabilities have resulted in impairment consistent with the criteria for adaptive equipment.  While the Veteran is competent to report symptoms such as pain, as a lay person, he is not competent to offer opinions on medical diagnoses or causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Finally, the Board notes that the Veteran does not contend, and the evidence does not show, that he has experienced permanent impairment of vision or loss of use of his hands.  Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not warranted under these criteria. 

In sum, the Veteran's service-connected disabilities have not caused the loss of the use of his feet.  In addition, there is no evidence of ankylosis of the left knee or hips.  There is also no evidence that the Veteran has permanent impairment of vision of both eyes or loss of use of his hands due to a service-connected disability.  Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established.


Duties to Notify and Establish

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, specifically notice of the Dingess elements, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the February 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has identified undergoing some private treatment of his service-connected disabilities, and in November 2005 he provided a medical release to allow VA to procure these records on his behalf.  Unfortunately, the November 2005 medical release expired before VA requested the identified records.  The Veteran was asked to issue new medical releases in January 2007 and April 2010, but no response to these requests was received.  Instead, the Veteran submitted letters from his private physicians describing his disabilities and his requests for adaptive equipment.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has made reasonable attempts to develop evidence to support the Veteran's claim, but the failure to provide updated medical release forms rests with the Veteran himself.

The Board also finds that VA has complied with the June 2009 and November 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was asked in April 2010 to submit medical releases to allow for VA to obtain private medical evidence on his behalf.  An adequate VA examination was also conducted in July 2009 and the claim was readjudicated in a February 2011 SSOC.  Therefore, VA has complied with the Board's June 2009 and November 2009 remand orders. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


